DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 03-08-2022 have been fully considered by the Examiner and are addressed in the instant Office Action.
Claims 1-18 and 20 are amended.
Claims 1-20 are pending and rejected as explained in the instant Office Action below.

Response to Arguments
Applicant's arguments filed 3-8-2022 have been fully considered but they are not persuasive. In particular, the Applicant’s arguments appear to be directed towards the amendments to the claims, which have altered the scope of the claims and the Office Action has been updated accordingly. 

Regarding the Applicant’s arguments on pages 8-10 directed towards the 101 rejection, the Examiner has withdrawn the 101 rejection based on the amendments to the claims. Specifically, the limitations directed towards controlling the order of the transmission of specific data based on a determined priority of the sensor data recites a practical application of using the gathered data to perform a significant extra solution activity. Therefore, the 101 rejection has been withdrawn. 

Regarding the Applicant’s arguments on pages 10-11 directed towards the 103 rejection of claim 1, it appears that the Applicant’s arguments are primarily directed towards the amendments to the claims, which are addressed in the instant Office Action. 
However, the Examiner notes that it appears that the prior art of record Hu still anticipates classifying first and second regions in sensor data with either higher or lower priority. Specifically, since Hu expressly teaches isolating moving objects with respect to stationary objects as seen in para.[0029] of Hu, wherein autonomous vehicle determines  the risk of colliding based on the trajectory of the moving objects, which anticipates giving a moving object a higher relevance or “priority” than any other stationary object. See at least para.[0010] of Hu, wherein Hu teaches using the sensor data to avoid collisions with other vehicles while travelling. Furthermore, any region within the sensor data that contains the moving object anticipates a “region” in the sensor data that is of a higher priority than the remaining parts of the sensor data, wherein any regions that contain stationary objects or surfaces anticipates a lower priority region. 
Therefore, it appears that Hu anticipates the claim limitations directed towards using first and second regions with different levels of priority. 

Regarding the Applicant’s arguments on page 11 directed towards the rejections of claims 14 and 18, the Examiner asserts that the aspects of the first and second regions with different priority levels discussed supra by the Examiner would be anticipated by Hu for the reasons stated supra.

Regarding the Applicant’s arguments on page 11 directed towards the 103 rejections of claims 11 and 12, the rejection of claims 11 and 12 have been updated based on the amendments to the claims, wherein the prior art Petousis has been withdrawn based on the amendments to the claims. 
Please see the official reasoning in the instant office action below. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US Publication No. 2019/0236955) in view of Matsuo (US Publication No. 2019/0253694).
Regarding claim 1, Hu teaches A computing system (see at least para.[0096], Hu teaches a “The systems and methods described herein can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions”), comprising:
a sensor system comprising at least one sensor (see at least para.[0014], Hu teaches “the autonomous vehicle can also: record sensor data during operation, such as in the form of 2D color images, 3D color images, depth (e.g., LIDAR) scans, etc.”) configured to obtain sensor data at a plurality of consecutive cycles (see at least para.[0039], Hu teaches “each subsequent scan cycle”, which anticipates consecutive scan cycles), 
the sensor data at each cycle including information descriptive of a 360 degree scene of an environment surrounding an autonomous vehicle (see at least para.[0020], Hu teaches “…per rotation of the LIDAR sensor (i.e., once per scan cycle). For example, a LIDAR sensor on the autonomous vehicle can output LIDAR frames at a rate of 20 Hz, wherein each LIDAR frame includes a 3D point cloud spacing a 360° field of view…”)
a memory device for storing the sensor data as the sensor data becomes available from the at least one sensor (see at least para.[0120], Hu teaches “the autonomous vehicle also: writes a timestamp for a particular time-such as corresponding to a start of the scan period-to the scan image in the local memory”); 
and a data streaming controller comprising one or more processors (see at least para.[0096], Hu teaches “The computer-executable component can be a processor”) and one or more non-transitory computer-readable media that collectively store instructions that (see at least para.[0096], Hu teaches “The systems and methods described herein can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions”), when executed by the one or more processors, cause the data streaming controller to perform operations, the operations comprising: 
for a cycle of the plurality of consecutive cycles (see at least para.[0039], Hu teaches “each subsequent scan cycle”, which anticipates consecutive scan cycles) classifying a first region within the sensor data as having a first priority level (see at least para.[0014], Hu teaches “select a segment of its recent perception data that is relevant to navigation and/or perception”, wherein determining the relevance of sensor data anticipates the determining the “priority” of the sensor data. Also, see at least  para.[0031], “isolate objects (e.g., or surfaces, points, features etc.)”, wherein any region with an object anticipates a first region) and a second region within the sensor data as having a second priority level (see para.[0031], “isolate objects (e.g., or surfaces, points, features etc.) represented in the current 3D scan image that are offset from immutable surfaces represented in the localization map”, wherein the regions that contain the immutable surfaces anticipates the second region), wherein the first priority level is higher than the second priority level (see at least para.[0014], Hu teaches “select a segment of its recent perception data that is relevant to navigation and/or perception”, wherein determining the relevance of sensor data anticipates determining the “priority” of the sensor data over other data that is less relevant or has less priority).
initiating transfer of the first region from the memory device to an autonomy system associated with the computing system (see at least para.[0026], Hu teaches “The autonomous vehicle can also determine ( or "perceive") a context of a scene around the autonomous vehicle….from the scan image, such as based on types, states, and motion or trajectories of objects detected in the current scan image. Accordingly, the autonomous vehicle can: elect a next navigational action-such as to remain on or to deviate from the planned route-based on the context of the scene around the autonomous vehicle and its real position and orientation; and then manipulate actuators within the vehicle…in order to autonomously execute the elected navigational action”, which anticipates transferring the sensor data to an autonomy system in order to perform autonomous vehicle control as taught by Hu above)… the second region of sensor data from the memory device to the autonomy system in the cycle (see para.[0029], “the autonomous vehicle can: isolate features in the current scan image that differ from immutable objects and surfaces represented in the localization map”, wherein the regions that contain the immutable surfaces anticipates the second region);
 and a motion planning system that determines a motion plan for controlling motion of the autonomous vehicle based at least in part on the sensor data transferred to the autonomy system (see at least para.[0025], “The controller can also calculate a nominal path between the autonomous vehicle's current location and a planned route”).
Hu does not expressly indicate initiating transfer of the first region of sensor data before initiating transfer of the second region of sensor data. 
However, Matsuo teaches initiating transfer of the first region of sensor data before initiating transfer of the second region of sensor data (see at least para.[0083], Matsuo teaches “the image data of a region having high priority is first distributed and is processed by a processing unit responsible for the region”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Hu with the teachings of Matsuo to assign priority to regions of sensor data in order to read the higher priority data first and improve the driving safety of a vehicle, as recognized by Matsuo in at least para.[0002]. 

Regarding claim 2, Hu teaches the memory device comprises a rolling buffer (see at least para.[0041], Hu teaches “tags the scan image with a geospatial location and orientation of the autonomous vehicle during the scan cycle; and stores this scan image in local memory, such as in a ten-second rolling buffer”) 
to which sensor data is written at a plurality of successive increments of the sensor data within the cycle (see at least para.[0020], Hu teaches “in one variation in which the autonomous vehicle includes multiple LIDAR sensors arranged in different positions and/or orientations on the autonomous vehicle, each LIDAR sensor can output one LIDAR frame per scan cycle”, wherein a frame of a single  LIDAR sensor that comprises the 360 degree view anticipates a single “increment” of the sensor data).

Regarding claim 3, Hu teaches initiating transfer the sensor data from the memory device to autonomy system (see at least para.[0026], Hu teaches “The autonomous vehicle can also determine ( or "perceive") a context of a scene around the autonomous vehicle….from the scan image,…in order to autonomously execute the elected navigational action”, which anticipates transferring the sensor data to an autonomy system in order to perform autonomous vehicle control as taught by Hu above) associated with the computing system comprises initiating transfer of respective successive increments of the sensor data within the cycle (see para.[0087], “The autonomous vehicle repeats this process during each subsequent scan cycle to generate a sequence of timestamped scan images”) as soon as the respective successive increments are written to the rolling buffer (see para.[0087], “generate a sequence of timestamped scan images and stores these scan images in local memory (e.g., in a ten-second rolling buffer)”. Also, see at least para.[0017], Hu teaches “autonomous vehicles to send and receive supplemental perception data over a local ad hoc network in (near) real-time”, wherein using the saved sensor data in real-time anticipates transferring the data as soon as it is saved. ).

Regarding claim 4, Hu teaches the respective successive increments of the sensor data within the cycle of the sensor data comprises an angular slice of a 360 degree scene of the environment surrounding the autonomous vehicle (see at least para.[0020], Hu teaches “a 3D point cloud representing distances between the LIDAR sensor and external surface within the field of view of the LIDAR sensor…. Each LIDAR frame includes a 3D point cloud spacing a 360° field of view… in one variation in which the autonomous vehicle includes multiple LIDAR sensors arranged in different positions and/or orientations on the autonomous vehicle, each LIDAR sensor can output one LIDAR frame per scan cycle; and the autonomous vehicle can combine concurrent LIDAR frames received from these LIDAR sensors into one composite LIDAR frame per scan cycle based on known positions of these LIDAR sensors on the autonomous vehicle”, wherein a single portion of a 360 degree view anticipates “an angular slice of the 360 degree scene”). 

Regarding claim 5, Hu teaches the at least one sensor comprises a camera (see at least para.[0019], Hu teaches “two-dimensional images from multiple color cameras”), 
a Light Detection and Ranging (LID AR) system sensor (see at least para.[0020], Hu teaches, “a LIDAR sensor on the autonomous vehicle…in one variation in which the autonomous vehicle includes multiple LIDAR sensors”), 
or a Radio Detection and Ranging (RADAR) system sensor (see at least para.[0021], Hu teaches, “RADAR sensors on the autonomous vehicle”).

Regarding claim 6, Hu teaches a priority classification system comprising one or more processors (see at least para.[0014], Hu teaches “select a segment of its recent perception data that is relevant to navigation and/or perception”, wherein determining the relevance of sensor data anticipates the determining the “priority” of the sensor data. Also, see at least para.[0032], Hu teaches “the autonomous vehicle can compress a large 3D scan image down to a representation of a set of mutable objects”, wherein Hu anticipates associating the sensor data representing mutable objects with a higher priority than the other sensor data that does not represent mutable objects.  Also, see at least para.[0083], Hu teaches “the autonomous vehicle can discard or deprioritize these supplemental perception data”, wherein deprioritizing sensor data anticipates associating priority to all sensor data. Also, see at least para.[0033], Hu teaches “extract a segment of the compressed scan image that intersects this ground area of interest”, wherein the ground area of interest anticipates an area of ground that has a higher priority than the surrounding ground around it), 
wherein the priority classification system is configured to, for the cycle, determine the first region within the sensor data to classify as having the first priority level (see at least para.[0014], Hu teaches “select a segment of its recent perception data that is relevant to navigation and/or perception”, wherein determining the relevance of sensor data anticipates the determining the “priority” of the sensor data. Also, see at least  para.[0031], “isolate objects (e.g., or surfaces, points, features etc.)”, wherein any region with an object anticipates a first region) and the second region within the sensor data to classify as having the second priority level (see para.[0031], “isolate objects (e.g., or surfaces, points, features etc.) represented in the current 3D scan image that are offset from immutable surfaces represented in the localization map”, wherein the regions that contain the immutable surfaces anticipates the second region). 

Regarding claim 7, Hu teaches the first region is determined based on an expected location of an object within a second cycle of the sensor data (see at least para.[0024], Hu teaches “predict motion or trajectories of these objects (e. g., based on object types and object locations in preceding scan images)”, Hu teaches predicting the trajectory of an object. 
Also, para.[0034], Hu teaches “a compressed or truncated scan image ( e.g., an object map) depicting predicted types, type confidence scores, boundaries, velocities, and/or trajectories, etc. of mutable objects in the scene”, wherein the segment of sensor data includes the ground area of interest that includes a predicted trajectory), 
the expected location of the object being determined by analyzing a first cycle of the sensor data (see at least para.[0024], Hu teaches “predict motion or trajectories of these objects (e. g., based on object types and object locations in preceding scan images)”, Hu teaches predicting the trajectory of an object. Also see at least para.[0033], Hu teaches “extract a segment of the compressed scan image that intersects this ground area of interest”, wherein the ground area of interest is included in the segment of sensor data. Also, para.[0034], Hu teaches “a compressed or truncated scan image ( e.g., an object map) depicting predicted types, type confidence scores, boundaries, velocities, and/or trajectories, etc. of mutable objects in the scene”, wherein the segment of sensor data includes the ground area of interest), 
wherein the second cycle of the sensor data is obtained subsequently to the first cycle of the sensor data (see at least para.[0039], Hu teaches “and repeat this process during each subsequent scan cycle”, wherein Hu anticipates any conceivable number of consecutive scan cycles).

Regarding claim 8, Hu teaches the first region comprises an angular slice of a 360 degree scene of the environment surrounding the autonomous vehicle (see at least para.[0020], Hu teaches “a 3D point cloud representing distances between the LIDAR sensor and external surface within the field of view of the LIDAR sensor…. Each LIDAR frame includes a 3D point cloud spacing a 360° field of view… in one variation in which the autonomous vehicle includes multiple LIDAR sensors arranged in different positions and/or orientations on the autonomous vehicle, each LIDAR sensor can output one LIDAR frame per scan cycle; and the autonomous vehicle can combine concurrent LIDAR frames received from these LIDAR sensors into one composite LIDAR frame per scan cycle based on known positions of these LIDAR sensors on the autonomous vehicle”, wherein a single portion of a 360 degree view anticipates “an angular slice of the 360 degree scene”), 
the angular slice being inclusive of the object (see at least para.[0024], Hu teaches “predict motion or trajectories of these objects (e. g., based on object types and object locations in preceding scan images)”, Hu teaches predicting the trajectory of an object. 
Also, para.[0034], Hu teaches “a compressed or truncated scan image ( e.g., an object map) depicting predicted types, type confidence scores, boundaries, velocities, and/or trajectories, etc. of mutable objects in the scene”, wherein the segment of sensor data includes the ground area of interest that includes a predicted trajectory).

Regarding claim 9, Hu teaches the first region is determined based on a predicted future location of the autonomous vehicle determined by the motion planning system (see at least para.[0025], Hu teaches “The controller can also calculate a nominal path between the autonomous vehicle's current location and a planned route”. 
Also, see at least para.[0026], Hu teaches “based on types, states, and motion or trajectories of objects detected in the current scan image. Accordingly, the autonomous vehicle can: elect a next navigational action-such as to remain on or to deviate from the planned route-based on the context of the scene around the autonomous vehicle and its real position and orientation; and then manipulate actuators within the vehicle ( e.g., accelerator, brake, and steering actuators) in order to autonomously execute the elected navigational action”, wherein Hu anticipates calculating the current trajectory of the autonomous vehicle in order to avoid colliding with the trajectory of a detected object.  
Also, see at least para.[0043], Hu teaches “enable the autonomous vehicle to elect and execute a next navigational action with sufficient confidence ( e.g., confidence that the autonomous vehicle has right of way and that risk of collision with another object is low)”, wherein the respective trajectory of the autonomous vehicle and another object is used to control the planned path of the autonomous vehicle).

Regarding claim 10, Hu teaches priority classification system is further configured to determine third region within the sensor data (see at least para.[0033], Hu teaches “extract a segment of the compressed scan image that intersects this ground area of interest”, wherein the ground area of interest is included in the segment of sensor data. Also, para.[0034], Hu teaches “a compressed or truncated scan image ( e.g., an object map) depicting predicted types, type confidence scores, boundaries, velocities, and/or trajectories, etc. of mutable objects in the scene”, wherein the segment of sensor data includes the ground area of interest) to classify as having the first priority level (see at least para.[0014], Hu teaches “select a segment of its recent perception data that is relevant to navigation and/or perception”, wherein determining the relevance of sensor data anticipates determining the “priority” of the sensor data over other data that is less relevant or has less priority) for a third cycle of the sensor data (see at least para.[0039], Hu teaches “and repeat this process during each subsequent scan cycle”, wherein Hu anticipates any conceivable number of consecutive scan cycles). 
wherein the first region within the sensor data for the second cycle at least partially overlaps the third region within the sensor data for the third cycle (see at least para.[0061], Hu teaches “The autonomous vehicle can thus compare features (e.g., surfaces, objects) extracted from overlapping regions of two concurrent images output by these sensors in order to verify functions of these two sensors”, wherein the two consecutive images anticipates images from at least two consecutive cycles of the sensor data, including, but not limited to, second and third cycles). 

Regarding claim 11, Hu teaches the priority classification system is configured to classify respective portions of the sensor data at the cycle as having a particular priority classification (see at least para.[0014], Hu teaches “and broadcast all or segments of these sensor data. The autonomous vehicle can additionally or alternatively: transform these sensor data into object maps or other representations of the scene around the autonomous vehicle; and broadcast all or segments of these derived perceptions of the scene”.
Also, see at least para.[0030], Hu teaches “isolate other objects identified by the autonomous vehicle as mutable; and compile these isolated objects including their predicted types, type confidence scores, boundaries, velocities, and/or trajectories-into a compressed scan image that represents mutable objects (and unknown objects) in the scene around the autonomous vehicle at the current time”, wherein Hu anticipates the isolated mutable objects have a higher priority than the immutable objects). 
Hu does not expressly indicate the data streaming controller is configured to initiate transfer of the respective portions of the sensor data at the cycle based at least in part on the particular priority classification for the respective portions.
However, Matsuo teaches the data streaming controller (see para.[0038], “CPU 60”) is configured to initiate transfer of the respective portions of the sensor data at the cycle based at least in part on the particular priority classification for the respective portions (see at least para.[0083], Matsuo teaches “the image data of a region having high priority is first distributed and is processed by a processing unit responsible for the region”).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Hu with the teachings of Matsuo to assign priority to regions of sensor data in order to read the higher priority data first and improve the driving safety of a vehicle, as recognized by Matsuo in at least para.[0002]. 

	Regarding claim 12, Hu teaches the particular priority classification for the respective portions of the sensor data at the cycle comprises either first priority level (see at least para.[0014], Hu teaches “select a segment of its recent perception data that is relevant to navigation and/or perception”, wherein determining the relevance of sensor data anticipates the determining the “priority” of the sensor data.  Also, see at least para.[0032], Hu teaches “the autonomous vehicle can compress a large 3D scan image down to a representation of a set of mutable objects”, wherein Hu anticipates associating the sensor data representing mutable objects with a higher priority than the other sensor data that does not represent mutable objects.  Also, see at least para.[0033], Hu teaches “extract a segment of the compressed scan image that intersects this ground area of interest”, wherein the ground area of interest anticipates an area of ground that has a higher priority than the surrounding ground around it) or the second priority level (see at least para.[0014], Hu teaches “select a segment of its recent perception data that is relevant to navigation and/or perception”, wherein determining the relevance of sensor data anticipates the determining the “priority” of the sensor data.  Also, see at least para.[0032], Hu teaches “the autonomous vehicle can compress a large 3D scan image down to a representation of a set of mutable objects”, wherein Hu anticipates associating the sensor data representing mutable objects with a higher priority, and non-mutable objects are considered to have a lower priority. Also, see at least para.[0033], Hu teaches “extract a segment of the compressed scan image that intersects this ground area of interest”, wherein the ground area of interest anticipates an area of ground that has a higher priority than the surrounding ground around it, wherein the surrounding ground has a lower priority). 

Regarding claim 13, Hu teaches a perception system within the autonomy system (see at least para.[0026], Hu teaches a perception system, “The autonomous vehicle can also determine ( or "perceive") a context of a scene around the autonomous vehicle”), 
the perception system configured to receive the first region of the sensor data at the cycle transferred from the memory device and to generate (see at least para.[0026], Hu teaches determining the states of detected objects from images, “The autonomous vehicle can also determine ( or "perceive") a context of a scene around the autonomous vehicle …from the scan image”), 
state data descriptive of at least a current state of one or more objects that are perceived within the sensor data (see at least para.[0026], Hu teaches determining the states of detected objects, “The autonomous vehicle can also determine ( or "perceive") a context of a scene around the autonomous vehicle (e.g., whether the autonomous vehicle has right of way to continue along its planned route) from the scan image, such as based on types, states, and motion or trajectories of objects detected in the current scan image”. 
Also, see at least para.[0030], Hu teaches “The autonomous vehicle can thus generate a 3D scan image that contains georeferenced representations of mutable and immutable objects, each labeled with its predicted type, state,…”).

Regarding claim 14, Hu teaches A computer-implemented method, comprising: obtaining, 
sensor data at a plurality of consecutive cycles (see at least para.[0039], Hu teaches “each subsequent scan cycle”, which anticipates consecutive scan cycles), 
the sensor data including information descriptive of an environment surrounding an autonomous vehicle (see at least para.[0020], Hu teaches “…per rotation of the LIDAR sensor (i.e., once per scan cycle). For example, a LIDAR sensor on the autonomous vehicle can output LIDAR frames at a rate of 20 Hz, wherein each LIDAR frame includes a 3D point cloud spacing a 360° field of view…”); 
storing the sensor data in a memory device as the sensor data becomes available from at least one sensor (see at least para.[0120], Hu teaches “the autonomous vehicle also: writes a timestamp for a particular time-such as corresponding to a start of the scan period-to the scan image in the local memory”); 
for a cycle of the plurality of consecutive cycles (see at least para.[0039], Hu teaches “each subsequent scan cycle”, which anticipates consecutive scan cycles), classifying a first region within the sensor data corresponding to a first priority level (see at least para.[0014], Hu teaches “select a segment of its recent perception data that is relevant to navigation and/or perception”, wherein determining the relevance of sensor data anticipates the determining the “priority” of the sensor data. Also, see at least  para.[0031], “isolate objects (e.g., or surfaces, points, features etc.)”, wherein any region with an object anticipates a first region) and a second region within the sensor data corresponding to a second priority level (see para.[0031], “isolate objects (e.g., or surfaces, points, features etc.) represented in the current 3D scan image that are offset from immutable surfaces represented in the localization map”, wherein the regions that contain the immutable surfaces anticipates the second region), wherein the first priority level is higher than the second priority level (see at least para.[0014], Hu teaches “select a segment of its recent perception data that is relevant to navigation and/or perception”, wherein determining the relevance of sensor data anticipates determining the “priority” of the sensor data over other data that is less relevant or has less priority);
and initiating transfer of the first region of sensor data from the memory device to an autonomy system (see at least para.[0026], Hu teaches “The autonomous vehicle can also determine ( or "perceive") a context of a scene around the autonomous vehicle….from the scan image, such as based on types, states, and motion or trajectories of objects detected in the current scan image. Accordingly, the autonomous vehicle can: elect a next navigational action-such as to remain on or to deviate from the planned route-based on the context of the scene around the autonomous vehicle and its real position and orientation; and then manipulate actuators within the vehicle…in order to autonomously execute the elected navigational action”, which anticipates transferring the sensor data to an autonomy system in order to perform autonomous vehicle control as taught by Hu above) … the second region of sensor data from the memory device to the autonomy system in the cycle (see para.[0029], “the autonomous vehicle can: isolate features in the current scan image that differ from immutable objects and surfaces represented in the localization map”, wherein the regions that contain the immutable surfaces anticipates the second region); 
and determining a motion plan for controlling motion of the autonomous vehicle based at least in part on the sensor data transferred to the autonomy system (see at least para.[0025], “The controller can also calculate a nominal path between the autonomous vehicle's current location and a planned route”).
Hu does not expressly indicate initiating transfer of the first region of sensor data before initiating transfer of the second region of sensor data. 
However, Matsuo teaches initiating transfer of the first region of sensor data before initiating transfer of the second region of sensor data (see at least para.[0083], Matsuo teaches “the image data of a region having high priority is first distributed and is processed by a processing unit responsible for the region”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Hu with the teachings of Matsuo to assign priority to regions of sensor data in order to read the higher priority data first and improve the driving safety of a vehicle, as recognized by Matsuo in at least para.[0002]. 

Regarding claim 15, Hu teaches determining, the first region within the sensor data to classify as having the first priority level (see at least para.[0014], Hu teaches “select a segment of its recent perception data that is relevant to navigation and/or perception”, wherein determining the relevance of sensor data anticipates the determining the “priority” of the sensor data) and the second region within the sensor data to classify as having the second(see at least para.[0014], Hu teaches “select a segment of its recent perception data that is relevant to navigation and/or perception”, wherein determining the relevance of sensor data anticipates determining the “priority” of the sensor data over other data that is less relevant or has less priority), based on an expected location of an object within a second cycle of the sensor data (see at least para.[0024], Hu teaches “predict motion or trajectories of these objects (e. g., based on object types and object locations in preceding scan images)”, Hu teaches predicting the trajectory of an object. Also, para.[0034], Hu teaches “a compressed or truncated scan image ( e.g., an object map) depicting predicted types, type confidence scores, boundaries, velocities, and/or trajectories, etc. of mutable objects in the scene”, wherein the segment of sensor data includes the ground area of interest that includes a predicted trajectory), 
the expected location of the object being determined by analyzing a first cycle of the sensor data (see at least para.[0024], Hu teaches “predict motion or trajectories of these objects (e. g., based on object types and object locations in preceding scan images)”, Hu teaches predicting the trajectory of an object.  Also see at least para.[0033], Hu teaches “extract a segment of the compressed scan image that intersects this ground area of interest”, wherein the ground area of interest is included in the segment of sensor data. Also, para.[0034], Hu teaches “a compressed or truncated scan image ( e.g., an object map) depicting predicted types, type confidence scores, boundaries, velocities, and/or trajectories, etc. of mutable objects in the scene”, wherein the segment of sensor data includes the ground area of interest), 
wherein the second cycle of the sensor data is obtained subsequently to the first cycle of the sensor data (see at least para.[0039], Hu teaches “and repeat this process during each subsequent scan cycle”, wherein Hu anticipates any conceivable number of consecutive scan cycles). 

Regarding claim 16, Hu teaches classifying(see at least para.[0030], Hu teaches “isolate other objects identified by the autonomous vehicle as mutable; and compile these isolated objects including their predicted types, type confidence scores, boundaries, velocities, and/or trajectories-into a compressed scan image that represents mutable objects (and unknown objects) in the scene around the autonomous vehicle at the current time”, wherein Hu anticipates the isolated mutable objects have a higher priority than the immutable objects); 
and wherein initiating transfer(see at least para.[0032], Hu teaches “the autonomous vehicle can compress a large 3D scan image down to a representation of a set of mutable objects”, wherein Hu anticipates associating the sensor data representing mutable objects with a higher priority than the other sensor data that does not represent mutable objects. Also, see at least para.[0083], Hu teaches “the autonomous vehicle can discard or deprioritize these supplemental perception data”, wherein deprioritizing sensor data anticipates associating priority to all sensor data. Also, see at least para.[0033], Hu teaches “extract a segment of the compressed scan image that intersects this ground area of interest”, wherein the ground area of interest anticipates an area of ground that has a higher priority than the surrounding ground around it).

Regarding claim 17, Hu teaches generating, (see at least para.[0020], Hu taches “each LIDAR sensor can output one LIDAR frame per scan cycle”. Also, see at least para.[0039], Hu teaches “each subsequent scan cycle”) state data descriptive of at least a current state of one or more objects that are perceived within the sensor data (see at least para.[0026], Hu teaches determining the states of detected objects, “The autonomous vehicle can also determine ( or "perceive") a context of a scene around the autonomous vehicle (e.g., whether the autonomous vehicle has right of way to continue along its planned route) from the scan image, such as based on types, states, and motion or trajectories of objects detected in the current scan image”).

Regarding claim 18, Hu teaches An autonomous vehicle (see at least para.[0026], Hu teaches an autonomous vehicle), comprising: 
one or more processors (see at least para.[0096], Hu teaches “The computer-executable component can be a processor”); 
and one or more non-transitory computer-readable media that store instructions that (see at least para.[0096], Hu teaches “The systems and methods described herein can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions”), are executable by the one or more processors to cause the one or more processors to perform operations, the operations comprising: 
obtaining sensor data at a plurality of consecutive cycles (see at least para.[0039], Hu teaches “each subsequent scan cycle”, which anticipates consecutive scan cycles), 
the sensor data including information descriptive of of an environment surrounding an autonomous vehicle (see at least para.[0020], Hu teaches “…per rotation of the LIDAR sensor (i.e., once per scan cycle). For example, a LIDAR sensor on the autonomous vehicle can output LIDAR frames at a rate of 20 Hz, wherein each LIDAR frame includes a 3D point cloud spacing a 360° field of view…”); 
storing the sensor data in a memory device as the sensor data becomes available from at least one sensor (see at least para.[0120], Hu teaches “the autonomous vehicle also: writes a timestamp for a particular time-such as corresponding to a start of the scan period-to the scan image in the local memory”); 
for a cycle of the plurality of consecutive cycles (see at least para.[0039], Hu teaches “each subsequent scan cycle”, which anticipates consecutive scan cycles), determining a first region within the sensor data corresponding to a first priority level  for at least one object of interest (see at least para.[0014], Hu teaches “select a segment of its recent perception data that is relevant to navigation and/or perception”, wherein determining the relevance of sensor data anticipates the determining the “priority” of the sensor data. Also, see at least  para.[0031], “isolate objects (e.g., or surfaces, points, features etc.)”, wherein any region with an object anticipates a first region) and a second region within the sensor data corresponding to a second priority level (see para.[0031], “isolate objects (e.g., or surfaces, points, features etc.) represented in the current 3D scan image that are offset from immutable surfaces represented in the localization map”, wherein the regions that contain the immutable surfaces anticipates the second region), wherein the first priority level is higher than the second priority level (see at least para.[0014], Hu teaches “select a segment of its recent perception data that is relevant to navigation and/or perception”, wherein determining the relevance of sensor data anticipates determining the “priority” of the sensor data over other data that is less relevant or has less priority);
transferring the first region of sensor data from the memory device to an autonomy system associated with the one or more processors (see at least para.[0026], Hu teaches “The autonomous vehicle can also determine ( or "perceive") a context of a scene around the autonomous vehicle….from the scan image, such as based on types, states, and motion or trajectories of objects detected in the current scan image. Accordingly, the autonomous vehicle can: elect a next navigational action-such as to remain on or to deviate from the planned route-based on the context of the scene around the autonomous vehicle and its real position and orientation; and then manipulate actuators within the vehicle…in order to autonomously execute the elected navigational action”, which anticipates transferring the sensor data to an autonomy system in order to perform autonomous vehicle control as taught by Hu above) second region of sensor data from the memory device to the autonomy system in the cycle (see para.[0029], “the autonomous vehicle can: isolate features in the current scan image that differ from immutable objects and surfaces represented in the localization map”, wherein the regions that contain the immutable surfaces anticipates the second region); 
and generating updated state data associated with at least one object of interest based at least in part on the sensor data received by the autonomy system (see at least para.[0026], Hu teaches determining the states of detected objects, “The autonomous vehicle can also determine ( or "perceive") a context of a scene around the autonomous vehicle…from the scan image, such as based on types, states”.  Also, see at least para.[0030], Hu teaches “The autonomous vehicle can thus generate a 3D scan image that contains georeferenced representations of mutable and immutable objects, each labeled with its predicted type, state,…”)
and determining a motion plan for controlling motion of the autonomous vehicle based at least in part on the updated state data (see at least para.[0025], “The controller can also calculate a nominal path between the autonomous vehicle's current location and a planned route”).
Hu does not expressly indicate initiating transfer of the first region of sensor data before initiating transfer of the second region of sensor data. 
However, Matsuo teaches initiating transfer of the first region of sensor data before initiating transfer of the second region of sensor data (see at least para.[0083], Matsuo teaches “the image data of a region having high priority is first distributed and is processed by a processing unit responsible for the region”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Hu with the teachings of Matsuo to assign priority to regions of sensor data in order to read the higher priority data first and improve the driving safety of a vehicle, as recognized by Matsuo in at least para.[0002]. 

Regarding claim 19, Hu teaches the at least one sensor comprises a LIDAR sensor (see at least para.[0020], Hu teaches “…per rotation of the LIDAR sensor (i.e., once per scan cycle)”)
and wherein the memory device comprises a rolling buffer (see at least para.[0041], Hu teaches “stores this scan image in local memory, such as in a ten-second rolling buffer”).

Regarding claim 20, Hu teaches wherein the sensor data is written at a plurality of successive increments of the sensor data within the cycle (see at least para.[0020], Hu teaches “in one variation in which the autonomous vehicle includes multiple LIDAR sensors arranged in different positions and/or orientations on the autonomous vehicle, each LIDAR sensor can output one LIDAR frame per scan cycle”, wherein a frame of a single  LIDAR sensor that comprises the 360 degree view anticipates a single “increment” of the sensor data) to the rolling buffer (see para.[0041], “orientation of the autonomous vehicle during the scan cycle; and stores this scan image in local memory, such as in a ten-second rolling buffer”), 
and wherein transferring sensor data at the cycle from the memory device to the autonomy system (see at least para.[0017], Hu teaches “autonomous vehicles to send and receive supplemental perception data over a local ad hoc network in (near) real-time”, wherein using the saved sensor data in real-time anticipates transferring the data as soon as it is saved) comprises transferring the first region of the sensor data as soon as a total number of successive increments of the sensor data corresponding to the first region of the sensor data is written to the rolling buffer (see para.[0041], “orientation of the autonomous vehicle during the scan cycle; and stores this scan image in local memory, such as in a ten-second rolling buffer”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665